DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more gaps in the channel are formed between the crowding agent and the analyte capture agent must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1: insufficient antecedent basis for “the bulk acoustic wave resonator structure”
Claim 11: insufficient antecedent basis for “the bulk acoustic wave resonator structure”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 6, 8-13, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2004/0038195 (“Nerenberg”).
Claim 1
Nerenberg discloses a sensing device comprising: a first sidewall and a second sidewall, wherein a fluid channel is defined between the first sidewall and the second sidewall (Fig. 1, paragraph [0115], fluid channels); a sensor having a surface defining at least a portion of the channel (sensor 106, paragraph [0113]); an analyte capture ligand bound to the surface of the sensor (paragraph [0018], required binding ligand chosen for analyte tested); and a crowding agent bound to the surface of the bulk acoustic wave resonator structure (paragraph [0216], hydrogel to assist with crowding); (paragraphs [0011-0013], bulk acoustic resonator can be used).  

Claim 2
Nerenberg discloses the sensing device of claim 1, wherein the sensor comprises a bulk acoustic wave resonator structure (Nerenberg, paragraphs [0011-0013], bulk acoustic resonator can be used).  

Claim 3
Nerenberg discloses the sensing device of claim 1, wherein the first and second sidewalls are formed from a single structure having opposing surfaces (Nerenberg, paragraph [0051]).  

Claim 6
Nerenberg discloses the sensing device of claim 1, wherein the crowding agent comprises a polymer (paragraph [0216], hydrogel to assist with crowding).  

Claim 8
Nerenberg discloses the sensing device of claim 1, wherein the crowding agent comprises a non-organic structure (Nerenberg, paragraph [0133], silicon).    

Claim 9
Nerenberg discloses the sensing device of claim 1, wherein the crowding agent comprises silicon (Nerenberg, paragraph [0133]).    

Claim 10
Nerenberg discloses the sensing device of claim 9, wherein the silicon forms pillars extending from the surface of the bulk acoustic resonator structure (Nerenberg, paragraph [0030, 0105], silicon support structure).    

Claim 11
Nerenberg discloses a sensing device comprising: a first sidewall and a second sidewall, wherein a fluid channel is defined between the first sidewall and the second sidewall (Fig. 1, paragraph [0115], fluid channels); a sensor having a surface defining at least a portion of the channel (sensor 106, paragraph [0113]); an analyte capture ligand bound to the surface of the bulk acoustic wave resonator structure (paragraph [0018], required binding ligand chosen for analyte tested); a cover disposed over, and coupled to, the first and second sidewalls, wherein a surface of the cover defines at least a portion of the channel opposing the surface of the bulk acoustic resonator (Fig. 1, frame and window 134 and 136); and a crowding agent bound to a surface of the channel defined by one or more of the cover, the first sidewall, and the second sidewall, wherein the position and length of the crowding agent is sufficiently close to the surface of the bulk acoustic resonator for the crowding agent to slow kinetics of analyte binding to the analyte capture ligand when a fluid sample composition comprising the analyte is flowed through the channel and across the surface of the sensor (paragraph [0216], hydrogel to assist with crowding); (paragraphs [0011-0013], bulk acoustic resonator can be used).  

Claim 12
Nerenberg discloses the sensing device of claim 11, wherein the sensor comprises a bulk acoustic wave resonator structure (paragraphs [0011-0013], bulk acoustic resonator can be used).    

Claim 13
Nerenberg discloses the sensing device of claim 11, wherein the first and second sidewalls are formed from a single structure having opposing surfaces (Nerenberg, paragraph [0051]).    

Claim 16
Nerenberg discloses the sensing device of claim 11, wherein the crowding agent comprises a polymer (paragraph [0216], hydrogel to assist with crowding).

Claim 18
Nerenberg discloses the sensing device of claim 11, wherein the crowding agent comprises a non-organic structure (Nerenberg, paragraph [0133], silicon).    

Claim 19
Nerenberg discloses the sensing device of claim 11, wherein the crowding agent comprises silicon (Nerenberg, paragraph [0133], silicon).      

Claim 20
Nerenberg discloses the sensing device of claim 19, wherein the silicon forms pillars extending from the surface of the bulk acoustic resonator structure (Nerenberg, paragraph [0030, 0105], silicon support structure).    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, 14, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2004/0038195 (“Nerenberg”) in view of U.S. Patent Pub. 2009/0258440 (“Bunch”).
Claim 4
Nerenberg discloses the sensing device of claim 1.
Nerenberg does not appear to explicitly disclose wherein a molar ratio of the crowding agent to the analyte capture ligand is from about 50 to 1 to about 0.1 to 1.  
Bunch discloses a similar analyte sensor including a crowding agent and analyte binding agent molar ratio (paragraph [0061], ratio of 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a molar ratio of the crowding agent to the analyte capture ligand is from about 50 to 1 to about 0.1 to 1, as disclosed by Bunch, into the device of Nerenberg, for the purpose of preventing non-specific protein absorption and prevention of denaturation of analytes (Bunch, paragraph [0061, 0197]).

Claim 5
Nerenberg discloses the sensing device of claim 1.
Nerenberg does not appear to explicitly disclose wherein a molar ratio of the crowding agent to the analyte capture agent is from about 2 to 1 to about 0.25 to 1.  
Bunch discloses a similar analyte sensor including a crowding agent and analyte binding agent molar ratio (paragraph [0061], from about 0.5 to about 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein a molar ratio of the crowding agent to the analyte capture agent is from about 2 to 1 to about 0.25 to 1, as disclosed by Bunch, into the device of Nerenberg, for the purpose of preventing non-specific protein absorption and prevention of denaturation of analytes (Bunch, paragraph [0061, 0197]).

Claim 7
Nerenberg discloses the sensing device of claim 1.
Nerenberg discloses wherein the crowding agent of hydrogel but does not appear to explicitly disclose the crowding agent comprises one or more of polyethylene glycol (PEG), a branched polymer formed by31Patent ApplicationAttorney Docket No: 0468.017324US01 (QID17324) copolymerization of sucrose and epichlorohydrin, dextran, polyvinyl alcohol, a polypeptide, and a polynucleic acid.  
Bunch discloses a similar analyte sensor including an immobilizing agent of PEG (paragraph [0196-0197]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a crowding agent such as PEG, as disclosed by Bunch, into the device of Nerenberg, for the purpose of preventing non-specific protein absorption and prevention of denaturation of analytes (Bunch, paragraph [0197]).

Claim 14
Nerenberg discloses the sensing device of claim 11.
Nerenberg discloses a capacitive spacing (Fig. 2) and porous silicon (paragraph [0133]) but does not appear to explicitly disclose wherein one or more gaps in the channel are formed between the crowding agent and the analyte capture agent.  
Bunch discloses a similar analyte sensor including an immobilizing agent of PEG spaced apart on the surface of the substrate (paragraph [0061, 0196-0197]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein one or more gaps in the channel are formed between the crowding agent and the analyte capture agent, as disclosed by Bunch, into the device of Nerenberg, for the purpose of preventing non-specific protein absorption and prevention of denaturation of analytes (Bunch, paragraph [0061, 0197]).

Claim 15
Nerenberg discloses the sensing device of claim 11.
Nerenberg does not appear to explicitly disclose wherein a molar ratio of the crowding agent to the analyte capture ligand is from about 100 to 1 to about 0.01 to 1.  
Bunch discloses a similar analyte sensor including a crowding agent and analyte binding agent molar ratio (paragraph [0061], ratio of 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a molar ratio of the crowding agent to the analyte capture ligand is from about 100 to 1 to about 0.01 to 1, as disclosed by Bunch, into the device of Nerenberg, for the purpose of preventing non-specific protein absorption and prevention of denaturation of analytes (Bunch, paragraph [0061, 0197]).


Claim 17
Nerenberg discloses the sensing device of claim 11.
Nerenberg discloses using a crowding agent of hydrogel but does not appear to explicitly disclose wherein the crowding agent comprises one or more of polyethylene glycol (PEG), ficoll, dextran, polyvinyl alcohol, a polypeptide, and a polynucleic acid.  
Bunch discloses a similar analyte sensor including an immobilizing agent of PEG (paragraph [0196-0197]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a crowding agent such as PEG, as disclosed by Bunch, into the device of Nerenberg, for the purpose of preventing non-specific protein absorption and prevention of denaturation of analytes (Bunch, paragraph [0197]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853